Stover, J.:
As is usual in these cases, the evidence is somewhat conflicting, ’but I am rather inclined to the opinion that at the time the application was made, the main entrance to the building was within the prohibited limit, and that the barring of the entrance as described by the witnesses was not such a closing of the entrance as would prevent its use at any time, as the bars could be removed in a moment, and were not effectual ’ as a closing of the entrance to the building. The condition must be judged as of the time when the application was made.
It follows that the statement in the application as to the location of dwellings was not true, and the license must be revoked.